— In an action to compel specific performance of a contract whereby defendants agreed to sell real property to plaintiff, defendants counterclaimed for specific performance or for other relief. After trial at Special Term, a judgment was entered dismissing the complaint, awarding judgment to defendants for the relief demanded in their counterclaim, directing plaintiff to specifically perform the contract and providing that on plaintiff’s failure to perform defendants might apply for resettlement of the judgment so as to provide for alternative relief. The plaintiff having failed to perform, the judgment was resettled so as to provide that the down payment of $6,500 shall be retained by defendants in accordance with the provisions of the contract. Plaintiff appeals from the judgment and from the resettled judgment. Resettled judgment unanimously affirmed, with costs. Ho opinion. Appeal from original judgment dismissed, without costs. The original judgment was superseded by the resettled judgment. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.